Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3 (NOTE):
Claims 1, 12 and 20 have been amended. The amendment adds new features that would require further consideration and additional search.
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Continuation of 12 (NOTE): Does NOT place the application in condition for allowance because: Applicant arguments are moot because they depend on proposed limitations which have not been entered.


/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-19-2021